DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 16, 18-20, and 21 objected to because of the following informalities:  Claims 15, 18, 20, and 21 contain lists of items beginning with “the” (e.g., “the first interconnection scheme, field-programmable-gate-array (FPGA) integrated-circuit (IC) chip and metal via” in claim 15).  From the examiner’s understanding of the claim, all of the elements in the list are referring to terms which were previously mentioned in the claims.  However, the claim language is ambiguous as to whether the claims are being referred to for the first time or not.  Appropriate correction (e.g., by including “the” or “said” before each item of the list) is required.
Claims 16 and 19 are dependent on claims 15 or 18, and are objected to for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the term “standard commodity hardware”.  As presented in the claims, it is unclear what makes hardware “standard” or “standard commodity”.
Allowable Subject Matter
Claims 1-14, 17, 22-26, and 28 allowed.
Claims 15, 16, 18-21, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest a chip package having the combination of elements of the claims including, among other elements, the configuration of FPGA, vias, polymer layers, sidewall, and interconnection schemes of the claims.
Wang et al. US 2014/0203412 A1discloses through silicon vias including vias on the sidewall of a through hole and poly layers, without the same configuration of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851